department of the treasury internal_revenue_service washington d c date number release date wta-d-104251-00 cc dom fs fi p uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject sec_1256 contracts this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayers a b c d e f g h i j k l year year wta-d-104251-00 year year year date date date date date date date issue sec_1 whether the contracts in foreign_currency at issue fall under the on or subject_to language under sec_1256 and g whether the taxpayers may take into account losses_incurred upon the expiration of certain contracts in foreign_currency in year notwithstanding that the dispute with a’s broker as to the margin_account was not resolved until later how should the taxpayers have marked to market their sec_1256 contracts conclusion sec_1 the regulated_futures_contracts rfcs and listed options will fall under the on or subject_to language however any contract in foreign_currency that was traded over-the-counter otc was not traded on or subject_to an exchange the taxpayers should have treated all sec_1256 contracts held on the last day of the taxable_year as if they had sold them at fair_market_value on the last business_day of the taxable_year the taxpayers should have recognized any gain_or_loss that resulted when they later disposed of the contracts the gain_or_loss should have been considered in figuring the gain_or_loss from the disposition if they held the sec_1256 contracts for more than one taxable_year at the close of each taxable_year the contracts should have been treated as if sold for their fair_market_value and the gain_or_loss recognized should have taken into account the gain_or_loss recognized on those contracts in earlier taxable years facts wta-d-104251-00 a the taxpayer and b collectively referred to as the taxpayers filed joint tax returns for the years in issue and are cash_method taxpayers although the taxpayers filed their returns jointly for all tax years at issue only a engaged in the foreign_currency activities therefore we shall discuss a’s activities separately a has engaged in the buying and selling of foreign_currency since year a purchased the foreign_currency in the form of futures contracts forward contracts and option contracts both through exchanges with a broker and with counterparties directly a entered into contracts in foreign_currency with c as the counterparty from year through year a entered into these contracts in foreign_currency with c on credit that is on margin and through an account known as a margin_account it is unknown whether the taxpayer had an official margin_account or whether c simply offered credit to a on date a and c entered into an agreement in which c could cancel or liquidate all contracts with a in the event of a’s default or a termination event also on date the parties entered into a security_agreement pursuant to which a granted c a security_interest in all securities obligations and other_property delivered as security c sent a letter to a dated date in which both parties agreed that a would be permitted to engage in foreign_currency_transactions provided that a reduce a’s risk and not increase c’s credit exposure and that real_estate would secure a’s obligations in date the value of a’s contracts in foreign_currency mostly k decreased and c ceased trading contracts in foreign_currency with a after a failed to meet a’s margin liability in date a and c agreed in a letter not signed by a that a would secure a’s various foreign_currency obligations with c with first deeds of trust on certain properties in date and date f of a’s contracts in foreign_currency expired and became due and payable the taxpayer settled most of these contracts in foreign_currency in cash and offset the gains and losses against each other only d of the contract sec_1 unless otherwise specifying the type of contract ie future forward or option we shall refer to the contracts generally as contracts in foreign_currency for convenience it is not clear whether these contracts with c were futures or forward contracts for federal_income_tax purposes because l it appears that a and c may not have entered into a formal margin_account agreement however we shall refer to the credit-type of arrangement as margin for convenience only wta-d-104251-00 resulted in delivery of foreign_currency because the value of these contracts in foreign_currency decreased over dollar_figuree became due and payable to c in a’s margin_account the actual amount of the losses_incurred on the expiration of the contracts in foreign_currency is unknown when the taxpayer did not pay a’s margin liability c sued a the taxpayer ultimately lost g in year a paid a’s liability to c as of year however while a’s appeal was pending a was required by the court to deposit the amount at issue into a_trust in order to obtain a stay of execution on the judgment pending appeal the taxpayers reported all of their gains and losses from their sec_1256 contracts including the losses from the c contracts in foreign_currency for year on form_6781 for all relevant tax years and reported their net losses on their schedule d for all relevant tax years the taxpayers received a statutory_notice_of_deficiency dated date in which the service proposed to deny certain charitable deductions for their year tax_year the taxpayers filed suit in tax_court on date in their amended petition the taxpayers alleged that they erroneously reported certain income and losses on their returns from year through year they alleged that a engaged in sec_988 transactions pursuant to sec_988 which resulted in ordinary gain_or_loss and not sec_1256 contracts which would have resulted in capital_gain or loss as they had originally reported on their returns they alleged that a was a trader in securities not an investor as they had originally indicated on their returns they alleged that they made an overpayment of income_tax for their year tax_year based upon a recalculation of their net_operating_loss nol carryforwards from year through year to the extent that the losses were not available in year the taxpayers have argued that they incurred dollar_figurei in nols and should be allowed to carry forward as nols a deduction in the amount of dollar_figurej for their year tax_year the tax_year at issue although the taxpayers listed their sec_1256 contracts on the form_6781 for the tax years at issue they failed to properly mark to market their sec_1256 contracts they failed to value the contracts and failed to carry over the net gain_or_loss from one year to the following year the court in g determined h wta-d-104251-00 law and analysis issue sec_1256 requires any sec_1256 contract to be marked to market pursuant to sec_1256 a sec_1256 contract generally includes any regulated_futures_contract rfc foreign_currency_contract any nonequity_option and any dealer_equity_option an rfc is defined in sec_1256 as a contract a with respect to which the amount required to be deposited and the amount which may be withdrawn depends on a system of marking to market and b which is traded on or subject_to the rules of a qualified_board_or_exchange a listed_option is defined in sec_1256 as any option other than a right to acquire stock from the issuer which is traded on or subject_to the rules of a qualified_board_or_exchange the issue before us is whether the on or subject_to language will apply to the taxpayer’s contracts in foreign_currency sec_1256 was enacted as a part of the economic_recovery_tax_act_of_1981 erta pub_l_no there is little legislative_history illuminating the on or subject_to language however congress prepared background materials on the commodity tax_straddles law which was enacted by erta in which regulated_futures_contracts were discussed background on commodity tax_straddles and explanation of h_r scheduled for hearing by committee on ways and means staff of joint comm on taxation date background see also hearing before subcommittee on taxation and debt management and the subcommittee on energy and agricultural taxation of the committee on finance on s 97th cong 1st sess date the background discussed the functions of the futures exchange sec_5 as follows in the united_states all trading in futures must be transacted through an exchange by exchange members futures traders are not allowed to sell futures contracts which they have executed to third-parties off the exchange a clearing association at each exchange guarantees performance on commodity futures contracts ie the clearing association interposes itself as a buyer to every seller and seller to every buyer the association is substituted as the opposite party in every trade and becomes the payment and collection agency for its members thus responsibility on a contract runs between the clearinghouse and the clearing member for example the brokerage firm which initially sec_1256 applied to only certain commodity futures contracts wta-d-104251-00 executed the contract for its customer all futures contracts are subject_to the rules and regulations of the exchange where they are traded exchange rules may allow a seller to substitute delivery of the standard grade with other specified grades of the commodity at stated premiums or discounts from the delivery price background pincite emphasis added congress created sec_1256 based on the actual operation of the futures markets senate_finance_committee report s rept 97th cong 1st sess date in legislative_history congress discussed the mark-to-market accounting used by commodity exchanges in legislative_history the united_states commodity futures exchanges employ a unique system of accounting for every contract’s gain_or_loss in cash on a daily basis even though a futures trader does not close out a position but continues to hold it the trader receives any gain on the position in cash as a matter of right each trading day however if a trader’s position decreases in value the trader will have to meet a margin call that is deposit additional funds before the next business_day money paid on position losses is paid into the exchange clearing association which transfers such amounts to accounts which gained during the trading day this daily accounting which includes the determination of contract settlement prices and margin adjustments to reflect gains and losses is called ‘marking-to-market’ id pincite the functions of the stock market were contrasted with the functions of the commodity futures market when corporate stock is purchased the buyer must pay the seller the full amount of the purchase_price however commodity traders do not make any payment for their futures contracts until the contracts’ delivery dates when they enter the contracts traders merely make a deposit similar to earnest money to guarantee performance in the future background pincite nonequity options and dealer equity options are included within the definition of a sec_1256 contract sec_1256 and b nonequity listed options and dealer equity options were included within the definition of a listed_option under wta-d-104251-00 sec_1256 in by p l a listed_option means any option other than a right to acquire stock from the issuer which is traded on or subject_to the rules of a qualified_board_or_exchange pursuant to sec_1256 a nonequity listed_option is defined in sec_1256 as any listed_option that is not an equity_option a dealer_equity_option is defined in sec_1256 as any listed_option listed on the qualified_board_or_exchange on which the options_dealer is registered with respect to an options_dealer which is an equity_option and is purchased or granted by the options_dealer in the normal course of a’s activity of dealing in options a dealer in options is defined in sec_1256 as any person registered with a national securities exchange as a market maker or specialist in listed options or a person whom the secretary determines performs functions similar to one who is registered on a national securities exchange as a market maker or specialist as sec_1256 contracts the options are marked to market under sec_1256 congress intended to extend the mark-to-market_rule to nonequity listed options and dealer equity options senate comm on finance s prt 98th cong 2d sess explanation of the provisions approved by committee date h_r rept pt pincite certain options contracts in commodities are subject_to the jurisdiction of the commodities futures trading commission cftc and are cleared and settled pursuant to the rules of the commodities exchanges and clearing house on which it was traded u s c sec_2 options in commodities that are subject_to the cftc include options contracts on a commodity that is not traded on a national securities exchange and option contracts on futures contracts for a commodity option contracts that trade on u s securities exchanges eg the chicago board options exchange philadelphia stock exchange american stock exchange are regulated by the securities exchange commission sec u s c sec_78 et seq these options include standardized options on securities these options are issued guaranteed and cleared by the options clearing corporation occ which is registered with the sec as a clearing corporation u s c sec_78q-1 therefore like forward and futures contracts that must be cleared through an exchange’s clearing house after the initial trade of an option on an exchange the option continues to be subject_to the exchange’s rules because it must be cleared through either the exchange’s clearing house or the occ as shown above congress considered the differences between the commodity futures markets and the stock equity markets when crafting the tax law addressing the treatment of commodity futures contracts even after the time at which a commodity_futures_contract is traded the commodity_futures_contract and the exchange upon which it was traded have a continuing relationship because of the marking to market and the required use of a designated clearing house for settlement by comparison equity stocks and the markets upon which they are wta-d-104251-00 traded do not ordinarily maintain this type of on-going relationship therefore the on or subject_to language describes the continuing nature of this relationship between the commodity_futures_contract that was at one time traded on the exchange and the exchange the on or subject_to language also describes the continuing nature of the relationship between the option that was at one time traded on the exchange and the exchange certain futures contracts but not all are subject_to the commodities exchange act u s c sec_1 et seq the cea and regulated by the cftc certain futures contracts are neither subject_to the cea nor regulated by the cftc for example otc futures are not regulated futures and therefore are not rfcs certain options are not regulated by the sec and are otc options and therefore are not listed options see generally 519_us_465 holding that the cftc is exempted from regulating off-exchange trading in options to buy or sell foreign_currency therefore only those futures contracts that either are currently being traded on an exchange by a or continue to be subject_to the rules of that exchange will be rfcs as defined under sec_1256 likewise only those options contracts that either are currently being traded on an exchange by a or continue to be subject_to the rules of that exchange will be listed options under sec_1256 issue the expiration of a’s contracts in foreign_currency in year constituted an sec_1001 sale_or_exchange because they were cash settled upon the expiration of the contracts in foreign_currency a suffered a loss pursuant to sec_165 in the amount of approximately dollar_figuree because the value of the contracts in foreign_currency decreased in value three years later a paid this amount to c to settle the liability incurred upon the expiration of these contracts in foreign_currency a was required to pay a’s margin_account indebtedness to c a actually paid the margin_account in year however in year a was required to place the funds at issue in a_trust while a’s case was pending in the court_of_appeals one issue before us is whether the taxpayers are allowed to take the loss when it occurred in year upon the expiration of the contracts or when a paid a’s margin_account liability a cash_basis taxpayer ordinarily may claim deductions and losses only in the year such expenses were actually paid sec_461 sec_1_461-1 until a cash_basis taxpayer suffers an economic detriment ie an actual depletion of his property he has not made a payment 356_f2d_883 5th cir rev’g and remanding 41_tc_732 the giving of a note or other evidence_of_indebtedness by the cash_method taxpayer was long ago determined not to be enough to constitute payment 231_f2d_870 8th cir salary paid_by note not currently deductible 54_f2d_848 1st cir execution of a new note does not equal payment of interest on first the supreme court has specifically rejected the argument that just because a debt_instrument has value and would trigger income to the recipient it was payment by a cash_method taxpayer to the extent of that purported value 429_us_569 citing 283_us_140 and 309_us_409 notwithstanding the settled rule_of the foregoing cases it is still true that a current payment can be made with borrowed funds for income_tax purposes see 46_bta_213 683_f2d_125 8th cir rev’g on other grounds 77_tc_173 see in 88_f2d_192 1st cir aff’g 14_fsupp_481 d r i a cash_method taxpayer with losses from the sale of stocks in and in a heavily leveraged or margined account for which notes were given to the broker was denied a current loss for those years the court stated that to be deductible a loss must be paid in cash or its equivalent and that t here must be an actual depletion of the property of the taxpayer rhode island f 2d pincite the losses were held realized in when the notes were actually paid wta-d-104251-00 losses from the sale_or_exchange of commodities are allowable as a deduction under sec_165 during the taxable_year in which they were sustained cullin v commissioner tcmemo_1997_292 the issue for the court in cullin was whether the taxpayer’s losses from trading commodity futures were capital or ordinary the court determined that the losses were capital losses when the taxpayer was allowed to take his losses was not an issue in cullin except insofar as sec_165 provided wta-d-104251-00 issue sec_1256 only applies to sec_1256 contracts sec_1256 includes rfcs foreign_currency contracts nonequity options and dealer equity options in the definition of sec_1256 contracts even if a contract is a sec_1256 contract the provisions of sec_1256 may not be applicable if the contract is a hedging_transaction sec_1256 prior to its amendment in defined a hedging_transaction as any transaction entered into in the normal course of a taxpayer’s trade_or_business primarily to reduce certain types of risk and the gain_or_loss from the transaction would be ordinary in nature sec_1256 imposed the additional requirement that to qualify as a hedging_transaction under sec_1256 the taxpayer had to clearly identify the transaction as a hedging_transaction by the close of the day the transaction was entered into if a contract is a sec_1256 contract and is not a hedging_transaction sec_1256 applies sec_1256 provides that each sec_1256 contract held by a taxpayer at the close of a taxable_year is treated as if the taxpayer had sold that contract for its fair_market_value on the last business_day of the taxable_year these gains and losses are aggregated with the gains and losses from the sale_or_other_disposition of sec_1256 contracts for the taxable_year the taxpayer is required to take any resulting gain_or_loss into account for that taxable_year under sec_1256 the gain_or_loss with respect to a sec_1256 contract will be divided into two pieces except if the sec_1256 contract is also a sec_988 transaction forty percent of the gain_or_loss will be treated as a short-term_capital_gain or loss and the remaining sixty percent will be treated as a long-term_capital_gain or loss note that sec_1256 was revised by congress in to provide a cross reference to sec_1221 which somewhat modified the language in former sec_1256 see p l no sec_532 generally applies to any instrument held acquired or entered into and any transaction entered into on or after date if the contract is both a sec_1256 contract and a sec_988 transaction the contract will be marked to market under sec_1256 and the resulting gain_or_loss will be treated as ordinary under sec_988 wta-d-104251-00 sec_1212 provides rules to govern the carryback or carryforward of losses from sec_1256 contracts a taxpayer with a net sec_1256 contracts loss for a taxable_year may elect to carry back the net sec_1256 contracts loss to the three taxable years preceding the taxable_year carryback years if a carryback is allowed pursuant to sec_1212 and of the loss will be treated as short-term_capital_loss from sec_1256 contracts and of the loss will be treated as long-term_capital_loss from sec_1256 contracts sec_1211 provides that non-corporate taxpayers are permitted to deduct losses from the sale_or_exchange of capital assets only to the extent of gains from sales or exchanges of capital assets plus if the losses exceed the gains the lower_of dollar_figure or the excess of the losses over the gains if after the application of sec_1211 a taxpayer still has an excess of capital losses over capital_gains sec_1212 permits the taxpayer to carry forward or back the excess losses sec_1212 generally restricts non-corporate taxpayers to the carryforward of losses however sec_1212 permits a taxpayer to elect to carry back losses from sec_1256 contracts to offset prior gains on sec_1256 contracts if a taxpayer elects to carry back a net sec_1256 contracts loss the taxpayer is required to carry back the entire net sec_1256 contracts loss for a taxable_year to the earliest of the three carryback years the amount carried back to the second earliest carryback_year is the amount not absorbed in the earliest carryback_year the amount carried back to the taxable_year immediately preceding the taxable_year with the net sec_1256 contracts loss is the amount not absorbed in the other two carryback years sec_1212 limits the amount of net sec_1256 contracts loss that may be carried back the amount to be carried back to each carryback_year may not exceed the net sec_1256 contracts gain for that carryback_year and the allowance of the carryback may not increase or produce a net_operating_loss as defined in sec_172 for that carryback_year in each carryback_year a taxpayer must treat of the carryback amount as a long-term_capital_loss and as a short- term capital_loss from sec_1256 contracts for the purposes of sec_1212 net sec_1256 contracts loss is defined as the lesser_of the net_capital_loss for the taxable_year determined by taking into account only gains and losses from sec_1256 contracts or the sum of the amounts which but for the provisions in sec_1212 that treat as gains amounts equivalent to the amounts carried back would be treated as capital losses in the succeeding taxable years under sec_1212 and b see sec_1212 sec_1212 defines net sec_1256 contracts gain as the lesser_of the capital_gain_net_income for the taxable_year determined by taking into account only gains and losses from sec_1256 contracts or the capital_gain_net_income for the taxable_year wta-d-104251-00 the net sec_1256 contracts gain for any carryback_year is determined without regard to the net sec_1256 contracts loss for the loss_year or any later taxable_year sec_1212 provides rules for determining the amount of the net sec_1256 contracts loss that is carried forward to taxable years subsequent to the year of loss to calculate the carryforward amount if any of the net sec_1256 contracts loss was carried back to prior taxable years then of the amount allowed as a carryback will be treated as short-term_capital_gain for the loss_year and of the amount allowed as a carryback will be treated as long-term_capital_gain for the loss_year any net_capital_loss amount that is carried forward will to the extent attributable to losses from sec_1256 contracts be treated as losses from sec_1256 contracts for that taxable_year however the loss on any sec_988 transaction that is neither an rfc nor a nonequity_option would not be carried back pursuant to sec_1212 but would rather be subject_to the nol rules of sec_172 to the extent that the taxpayer has engaged in a trade_or_business examination did not find any facts indicating that these contracts had been identified as hedges it thus appears that the sec_1256 exclusion of hedging contracts from sec_1256 does not apply accordingly the taxpayers should have applied sec_1256 to these contracts the taxpayers should have marked to market any sec_1256 contracts held on the last day of a taxable_year and all gain_or_loss with respect to sec_1256 contracts including gain_or_loss from marking to market as well as gains or losses upon disposition of contracts should have been treated a sec_40 short-term_capital_gain or loss and long-term_capital_gain or loss to mark contracts to market under sec_1256 the taxpayers should have treated all sec_1256 contracts held on the last day of a taxable_year as if they had sold them at fair_market_value on the last business_day of the taxable_year the taxpayers should have recognized any gain_or_loss that resulted when they later disposed of the contracts the gain_or_loss should have been considered in figuring the gain_or_loss from the disposition the following example may help explain how to calculate the gain_or_loss at disposition on date x bought a foreign_currency_contract for dollar_figure on date the last business_day of the taxable_year the fair_market_value of the contract was dollar_figure x had a dollar_figure gain recognized on x’s tax_return treated as long-term and short-term_capital_gain on date x disposed of the contract for dollar_figure because x had already recognized a dollar_figure gain on x’s return x recognized a dollar_figure loss dollar_figure dollar_figure on x’s tax_return treated as long- term and short-term_capital_loss if the taxpayers held a sec_1256 contract for more than one taxable_year at the close of each taxable_year the contract should be treated as if sold for its fair wta-d-104251-00 market_value and the gain_or_loss recognized should take into account the gain_or_loss recognized on that contract in earlier taxable years case development hazards and other considerations with respect to whether the trust that the taxpayers established to obtain a stay in execution of judgment qualifies as a_trust pursuant to sec_461 this issue arose late in the time for this request and we will provide an answer at a later date if necessary if the taxpayers wish to pursue the issue of hedging we request that you contact us for assistance please call if you have any further questions joel e helke chief financial institutions and products branch field service division
